In Prohibition. On respondents’ motions to dismiss. Motions granted. Cause dismissed. On relator’s motion to file correction, motion to invoke discovery, motion for leave of court to be relieved of electronic-filing requirement, motion for default judgment, motion for sanctions, and motion for judicial notice. Motions denied as moot. On respondents’ motion to stay discovery. Motion denied as moot. O’Connor, C.J., and O’Donnell, Kennedy, O’Neill, Fischer, and DeWine, JJ., concur. French, J., dissents in part and would deny the motion to dismiss of respondent Judge David M. Gormley.